Citation Nr: 1739106	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-33 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of service connection for a low back disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from March 2006 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA), Atlanta Regional Office (RO), in Roanoke, Virginia.

The Veteran presently seeks to reopen a claim of service connection for a low back disability, last denied in September 2009.  The Veteran did not appeal the decision, and in order for VA to review the merits of the claim, he must submit new and material evidence.  The Board is required to address this aspect of the issue despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issue before the Board is as captioned above.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. All records in such files have been considered by the Board in adjudicating this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2013 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran indicated that he wished to be scheduled for a Board hearing by live video conference.  In November 2013, the RO acknowledged the Veteran's request and notified him that he would be added to the list of those wishing to be scheduled for a Board hearing.  As of this date, there is no evidence of record to suggest that the Veteran was ever scheduled for the requested hearing, nor is there evidence that the Veteran has ever withdrawn his request for a Board hearing.

Under these circumstances, the Board finds that there remains an outstanding request for a Board video conference hearing.  See 38 C.F.R. § 20.704 (c) (2016). As the AOJ schedules Board video conference hearings, a remand for scheduling the requested Board video conference hearing is warranted.

Accordingly, the case is REMANDED for the following action:

The AOJ shall schedule the Veteran for a Board video conference hearing at a location proximate to his current domicile in accordance with his request, notifying him of the date and time of the hearing.  See 38 C.F.R. § 20.704  (b) (2016).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


